United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2661
                                  ___________

Genick Bar-Meir,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
North American Die Casting             * District of Minnesota.
Association,                           *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                         Submitted: December 4, 2002
                             Filed: January 3, 2003
                                  ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Genick Bar-Meir filed this action against the North American Die Casting
Association (NADCA), requesting an order that the domain name “nadca.org” should
remain with him. NADCA filed counterclaims under the Lanham Act, 15 U.S.C.
§ 1051 et seq., seeking injunctive relief and damages. We previously affirmed in an
interlocutory appeal the district court’s grant of injunctive relief and summary
judgment to NADCA, and we now affirm the remaining pretrial orders that Bar-Meir
challenges on appeal.
       We hold the district court did not abuse its discretion in any of its discovery
rulings. See SDI Operating P’ship v. Neuwirth, 973 F.2d 652, 655 (8th Cir. 1992)
(standard of review). We also hold the court did not abuse its discretion in refusing
to impose the costs of personal service on NADCA, given that Bar-Meir did not show
compliance with Federal Rule of Civil Procedure 4(d)(2)(D); or in refusing to
continue a hearing on the summary judgment motion, see Wisland v. Admiral
Beverage Corp., 119 F.3d 733, 737 (8th Cir. 1997) (district court is given wide
authority and discretion to manage its caseload), cert. denied, 522 U.S. 1112 (1998).
We further hold the district court did not err in denying Bar-Meir’s motion to vacate
the reference to the magistrate judge. See 28 U.S.C. § 636(b)(1).

       We reverse, however, the district court’s award of $125,000 in damages against
Bar-Meir. Bar-Meir made a timely demand for a jury trial, see Fed. R. Civ. P. 38(b),
and he did nothing to waive that demand, see Fed. R. Civ. P. 39(a) (when jury trial
has been demanded, parties must stipulate in writing or in open court to have trial by
court). We thus hold that Bar-Meir is entitled to have a jury determine the amount
of damages. See Feltner v. Columbia Pictures Tel., Inc., 523 U.S. 340, 353-54 (1998)
(Seventh Amendment right to jury trial in action for statutory damages under
Copyright Act extends to having jury determine amount of damages); Cass County
Music Co. v. C.H.L.R., Inc., 88 F.3d 635, 641-42 (8th Cir. 1996) (patent and
copyright infringement actions are treated same).

       Accordingly, we affirm in part and reverse in part, vacate the award of
damages, and remand for further proceedings in which Bar-Meir may exercise his
right to have a jury determine the damages.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-